NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                Submitted September 26, 2007*
                                   Decided October 3, 2007


                                               Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. JOEL M. FLAUM, Circuit Judge

No. 07-1735                                                     Appeal from the United
                                                                States District Court for the
WILLIAM R. TRUDELL,                                             Northern District of Illinois,
     Plaintiff-Appellant,                                       Eastern Division.
               v.
                                                                No. 07 C 1381
DOROTHY BROWN, Clerk of the Circuit                             Elaine E. Bucklo, Judge.
Court of Cook County, Illinois, et al.,
      Defendants-Appellees.


                                               Order

   A student-loan company sued William R. Trudell in the Circuit Court of Cook
County. After the lender prevailed, Trudell’s appeal was dismissed for want of
prosecution. Instead of paying what the state judgment determines that he owes,
Trudell launched this federal collateral attack on the judgment. He contends that
the Clerk of the Circuit Court failed to prepare an appropriate record for appeal,
that the supervising judge of the Circuit Court’s First Municipal District allowed too
many judges to handle his case, and that the plaintiff in state court withheld evi-
dence that the loan had been repaid. The federal district court dismissed the suit for
lack of subject-matter jurisdiction.



    *Appellees have declined to file briefs in this case. After examining the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-1735                                                                            Page 2


    Trudell’s principal argument on appeal is that federal courts must hold a trial
(or at least an evidentiary hearing) in every suit and may not summarily dismiss a
case on the papers. The law is otherwise. See Fed. R. Civ. P. 12(b)(1). If federal ju-
risdiction depends on disputed issues of material fact, then a hearing is essential;
but when the complaint and related papers show the absence of jurisdiction, then
the suit may be brought quickly to its inevitable conclusion. See Frey v. EPA, 270
F.3d 1129, 1131–32 (7th Cir. 2001).

   Diversity of citizenship is the only asserted jurisdictional basis of the claims
against the student-loan company and associated parties. The amount of the state-
court judgment is about $25,000, so it is hard to see how the claim could meet the
$75,000 minimum amount in controversy for jurisdiction under 28 U.S.C. §1332.
Trudell tells us that he wants to collect $25,283.04 from each of the six private de-
fendants, for a total of $151,698.24. This contention reflects a misunderstanding of
the jurisdictional requirement: aggregation of multiple claims to reach the $75,000
threshold is not allowed. See Clark v. Paul Gray, Inc., 306 U.S. 583 (1939). The
amount in controversy must exceed $75,000 with respect to at least one defendant,
and only then may additional defendants be added under the supplemental jurisdic-
tion. See Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546 (2005).

    Trudell’s claims against the state actors in Illinois also are jurisdictionally defi-
cient. Losing litigants cannot obtain collateral review of the state courts’ decisions.
See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983). Trudell says that he does not want us to
set aside the state court’s decision, but then it is hard to understand what the suit
is about. He does not claim to be a recurrent litigant, so prospective relief would not
be available, see Los Angeles v. Lyons, 461 U.S. 95 (1983), and judicial immunity bars
awards of damages.

    What’s more, the substantive arguments would not come within federal jurisdiction
even were there no other obstacles. Trudell appears to rely on state rather than federal
law—he contends, for example, that the way the Circuit Court assigns judges to litiga-
tion “usurped the Illinois Legislature by creating [an] internal system [of] appellate re-
view” and that the Clerk “failed to administer and act, as required … under Illinois Su-
preme Court Rule 324”. But federal courts do not apply state law in suits against state
officials. See Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 106 (1984).
No rule of federal law entitles litigants in state court to accurate application of the state’s
preferred procedures. A claim that a state official (including a judge) violated state law
must be presented to and resolved by a state tribunal.

                                                                                   AFFIRMED